close the appeal in Docket No. 68283 and transfer to Docket No. 68693 all
                documents filed in Docket No. 68283.
                                It is so ORDERED.



                                                                             , C.J.



                cc: Hon. Susan Johnson, District Judge
                     Bush Law Group, .LLC
                     Steven Larue Scott
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA


 047A
                                                     2
.e.Mr           • Melc4itt-7,                   de*Sinweficai                               [San